Citation Nr: 0019670	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound (GSW) to the left arm with 
damage to Muscle Group V, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
left ulnar neuropathy secondary to the service connected 
residuals of a GSW to the left arm with damage to Muscle 
Group V, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
the residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Offices (RO) in Chicago, 
Illinois and Louisville Kentucky, which denied the benefits 
sought on appeal.  The veteran served on active duty from 
November 1948 to December 1951 and from February 1954 to 
April 1955. 


REMAND

A preliminary review of the records discloses that in the 
October 1998 Substantive Appeal, the veteran indicated that 
he wished to have a personal hearing before a Member of the 
Board at a local VA office.  Subsequently, in a March 1999 
letter, the RO acknowledged the veteran's request for such 
hearing.  However, the record is devoid of any indication 
showing that veteran was in fact scheduled to appear for the 
requested hearing, or that he has withdrawn his request for 
such hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The appellant should be scheduled for a 
personal hearing before a Member of the 
Board at the RO, as soon as it is 
practicable.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




